   Case 3:20-cv-00053-DHB-BKE Document 20 Filed 12/10/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               DUBLIN DIVISION

                                                     'k
DARYL DEWAYNE RIGGINS,
                                                       k

                                                       -k
        Plaintiff,

                                                       k
               V.                                                           CV 320-053
                                                       ★
                                                       k
DEANN MORRIS; MITZI HALL; FNU
LOMAMI; FNU BROWN; SUSAN OLIVER;
                                                       ■k
FNU LINDSEY; TARRA JACKSON;                                                              r“
                                                                                         f’'                    d
KOCHELLE WATSON; EDGINALD
                                                                                                     c=<        CO
GIBBONS; LAKISHA FRANKLIN;
CHABARA DAVIS BRAGG; and ANTOINE                       ■k                                            rn
                                                                                                     C~)
                                                       'k
G. CALDWELL,                                                                        r.
                                                                                                     O

                                                       k
        Defendants.                                                                                  D
                                                                                    i'-




                                               ORDER                                                 CO




        Before the Court are pro se Plaintiff Daryl DeWayne Riggins'

motions titled "Motion for Continuance" and "Motion(s)                                              Request(s)

for Admission(s)            of Riggins Fact(s)               and Genuineness of                    (FNU)     Mitzi

                                           u
Hall,    D.O.N.       Document{s) .            (Doc.        Nos.    16-17. )

        The    motion        for         continuance         restates       Plaintiff's                    claims.

Regardless,          now    that     Judgment       has      been     entered     and          a    Notice           of

Appeal has been filed,                   there are no proceedings for this Court to

continue.           The motion           for continuance            (doc.   no.   16)          is    therefore

DENIED AS MOOT.


        The    motion       for     admission       of       fact     contains     a       request              that

Defendants          admit   certain        statements         included in the motion and a

                             \\                                        tt
request       for    free         case    records    (medical) .            As    explained                in    the
   Case 3:20-cv-00053-DHB-BKE Document 20 Filed 12/10/20 Page 2 of 2



Court's   December   3,   2020   Order    (doc.   no.   15),   now   is   not   an

appropriate time for discovery and neither is Plaintiff entitled

to free documents.     See Jackson v. Fla. Dep't of Fin. Servs., 479

F. App'x 289, 292-93 (11th pir. 2012).            Therefore, the motion for

admission of fact (doc. no. 17) is DENIED.

     ORDER   ENTERED      at   Augusta,   Georgia,      this                    of

December, 2020.




                                           UNITED STAT




                                      2
